OPINION OF THE COURT
Per Curiam.
On March 28, 2001, the respondent pleaded guilty in the United States District Court for the Southern District of New *221York to the Federal felony of mail fraud, in violation of 18 USC §§ 1341 and 1346. He was sentenced by the same court on July 10, 2001, to a term of 15 months imprisonment, a term of three years supervised release upon his release from prison, and a $25,000 fine.
At his plea allocution, the respondent acknowledged under oath that between 1993 and 1999, as the Haverstraw Town Attorney, he engaged in a scheme to defraud the citizens of Haverstraw by depriving them of his honest services. Under this scheme, he accepted bribes in the total amount of $25,000 from real estate developers in exchange for using his position to grant them governmental favors, such as returning a letter of credit filed with the Town and pushing proposals through the approval process.
The Federal crime of which the respondent was convicted is essentially similar to the New York class C felony of bribe receiving in the second degree (see, Penal Law § 200.11).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony. Accordingly, the petitioner’s motion is granted. The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Bracken, P. J., O’Brien, Ritter, Santucci and Goldstein, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, Sean Purdy is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Sean Purdy is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.